DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2019/0293904)

               Regarding claim 1, Tsai teaches a four-piece infrared single wavelength projection lens system (abstract, fig.6A, a four-piece infrared single wavelength projection lens system) comprising a stop (fig.6A, 600) and a lens group having four lens elements (fig.6A, 610, 620, 630, 640),
 in order from an image side to an image source side: the stop (fig.6A, 600);
 a first lens element with a refractive power (para 106, line 1, positive), having an image-side surface being convex near an optical axis (fig.6A, 611), at least one of the image-side surface and an image source-side surface of the first lens element being aspheric (para 106, line 5, 612, aspheric) the first lens element being made of glass (para 106, line 6, 610 is made of glass); 
a second lens element with a refractive power(para 107, line 1, positive), having an image-side surface being convex near the optical axis (fir.6A, 621, para 107, line 2, convex) and an image source-side surface being concave near the optical axis (fig.6A, 622, para 107, line 4, concave), at least one of the image-side surface and the image source-side surface of the second lens element being aspheric (para 107, line 6, second lens, aspheric);
a third lens element with a refractive power (fig.6A, 630, para 108, line 1, negative), having an image-side surface being concave near the optical axis (fig.6A, 631), at least one of the image-side surface and an image source-side surface of the third lens element being aspheric (para 108, line 6, the third lens, aspheric) ; and 
a fourth lens element with a positive refractive power (fig.6A, 640, para 109, line 1, positive), having an image source-side surface being convex near the optical axis (fig.6A, 642), at least one of an image-side surface and the image source-side surface of the fourth lens element being aspheric (para 109, line 6, the fourth lens, aspheric) ;
 wherein a focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a central thickness of the second lens element along the optical axis is CT2 (para 110, data of table 11, CT2 = 0.346) and they satisfy the relation:
−28<f2/CT2<161 (3.96/0.346=11.45)

               Regarding claim 2, Tsai discloses the invention as described in Claim 1 and further teaches the wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a focal length of the third lens element is f3 (para 110, data of table 11, f3 = -0.61), and they satisfy the relation: -45<f2/f3<10 (3.96/-0.61=-6.5).

               Regarding claim 3, Tsai discloses the invention as described in Claim 1 and further teaches wherein a radius of curvature of the image-side surface of the fourth lens element is R7 (para 110, data of table 11, R7 = -3.535), a distance along the optical axis between the third lens element and the fourth lens element is T34 (para 110, data of table 11, T34 = 0.451), and they satisfy the relation: −63<R7/T34<192 (-3.535/0.451=-7.84).

               Regarding claim 4, Tsai discloses the invention as described in Claim 1 and further wherein the four-piece infrared single wavelength projection lens system has a maximum view angle (field of view) FOV (para 53, line 7, a maximum view angle FOV) , and it satisfies the relation: FOV<36 (para 110, data of table 11, FOV = 12.8).

               Regarding claim 5, Tsai discloses the invention as described in Claim 1 and further teaches wherein a focal length of the first lens element is f1 (para 110, data of table 11, f1 = 2.76), the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), and they satisfy the relation: -3< f1/f2 < 1 (2.76/3.96=0.697)

               Regarding claim 6, Tsai discloses the invention as described in Claim 1 and further teaches wherein a focal length of the third lens element is f3 (para 110, data of table 11, f3 = -0.61),, a focal length of the fourth lens element is f4 (para 110, data of table 11, f4 = 1.51), and they satisfy the relation: -2 < f3/f4 <0.1 (-0.61/1.51= -0.4).

               Regarding claim 7, Tsai discloses the invention as described in Claim 1 and further teaches wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a focal length of the second lens element and the third lens element combined is f23 (para 112, data of Embodiment 6, f23 = f1/-2.69=-1.03), and they satisfy the relation: -38< f2/f23 <10 (3.96/-1.03=-3.84).

               Regarding claim 8, Tsai discloses the invention as described in Claim 1 and further wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a focal length of the first lens element and the second lens element combined is f12 (para 110, data of table 11, f12 = 1.63), and they satisfy the relation: -8.5< f2/fl2<32 (3.96/1.63=2.43).

               Regarding claim 9, Tsai discloses the invention as described in Claim 1 and further teaches wherein a focal length of the first lens element is f1 (para 110, data of table 11, f1 = 2.76), a focal length of the third lens element and the fourth lens element combined is f34 (para 112, data of Embodiment 6, f34 = f12/0.12=13.58), and they satisfy the relation: -2.2< f1/f34< 1.1 (2.76/13.58=0.2).

               Regarding claim 10, Tsai discloses the invention as described in Claim 1 and further teaches wherein a focal length of the second lens element and the third lens element combined is f23 (para 112, data of Embodiment 6, f23 = f1/-2.69=-1.03), a focal length of the four-piece infrared single wavelength projection lens system is f (para 110, data of table 11, f = 4.5), and they satisfy the relation: -1.5<f23/f<0.75 (-1.03/4.5 = -0.23).

               Regarding claim 11, Tsai discloses the invention as described in Claim 1 and further teaches wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2=3.96), a distance from the image-side surface of the first lens element to an image source plane along the optical axis is TL (para 112, data of Embodiment 6, TL = 1.35/4.5), and they satisfy the relation: -5 < f2/TL < 21 (1.18).

               Regarding claim 12, Tsai discloses the invention as described in Claim 1 and further teaches wherein a radius of curvature of the image source-side surface of the first lens element is R2 (para 110, data of table 11, R2=1.733), a central thickness of the first lens element along the optical axis is CT1 (para 110, data of table 11, CT1 = 0.518), and they satisfy the relation: -5<R2/ CT1 <26 (1.733/0.378=3.35).

               Regarding claim 13, Tsai discloses the invention as described in Claim 1 and further teaches wherein a radius of curvature of the image-side surface of the second lens element is R3 (para 110, data of table 11, R3 = 1.663), a distance along the optical axis between the first lens element and the second lens element is T12 (para 110, data of table 11, T12 = 0.03), and they satisfy the relation: 40<R3/T12<136 (1.663/0.03=55.4).

               Regarding claim  14, Tsai discloses the invention as described in Claim 1 and further teaches wherein a radius of curvature of the image source-side surface of the third lens element is R6 (para 110, data of table 11, R6 = 0.821), a focal length of the third lens element is f3 (para 110, data of table 11, f3 =-0.61), and they satisfy the relation: -5<R6/f3<3 (0.821/-0.61=-1.35).

               Regarding claim 15, Tsai discloses the invention as described in Claim 1 and further teaches wherein a radius of curvature of the image-side surface of the fourth lens element is R7 (para 110, data of table 11, R7 = -3.535), a focal length of the third lens element and the fourth lens element combined is f34 (para 112, data of Embodiment 6, f34 = f12/0.12=13.58), and they satisfy the relation: -10<R7/f34<5.5 (-3.535/13.58=-0.26).

               Regarding claim 16, Tsai discloses the invention as described in Claim 1 and further teaches wherein a distance along the optical axis between the second lens element and the third lens element is T23 (para 110, data of table 11, T23 = 0.623), a central thickness of the third lens element along the optical axis is CT3 (para 110, data of table 11, CT3 = 0.256), and they satisfy the relation: 0.4<T23/CT3<2 0.8 (0.623/0.256).

               Regarding claim 17, Tsai discloses the invention as described in Claim 1 and further teaches wherein a distance along the optical axis between the third lens element and the fourth lens element is T34 (para 110, data of table 11, T34 = 0.451), a central thickness of the fourth lens element along the optical axis is CT4 (para 110, data of table 11, CT4 = 0.593), and they satisfy the relation: 0.04<T34/CT4<1.1 (0.451/0.593=0.76).

               Regarding claim 18, Tsai discloses the invention as described in Claim 1 and further teaches wherein a focal length of the four-piece infrared single wavelength projection lens system is f (para 110, data of table 11, f = 4.5), the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), and they satisfy the relation: -1.5<f/f2<1.9 (4.5/3.96=1.136).

               Regarding claim 19, Tsai discloses the invention as described in Claim 1 and further teaches Tsai teaches wherein a radius of curvature of the image source-side surface of the first lens element is R2 (para 110, data of table 11, R2 = 1.733), a radius of curvature of the image source-side surface of the third lens element is R6 (para 110, data of table 11, R6 = 0.821), and they satisfy the relation: -5<R2/R6<2.5 (1.733/0.821=2.11).

               Regarding claim 20, Tsai discloses the invention as described in Claim 1 and further teaches wherein a radius of curvature of the image-side surface of the fourth lens element is R7 (para 110, data of table 11, R7 = -3.535), a central thickness of the fourth lens element along the optical axis is CT4 (para 110, data of table 11, CT4 = 0.593), and they satisfy the relation: 
-32<R7/CT4<17 (-9.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872